Citation Nr: 1629020	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  14-18 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to waiver of recovery of an overpayment of Chapter 33, Title 38, and United States Code (Post-9/11 GI Bill) educational assistance benefits payments in the amount of $1,141.43 for tuition and fees, to include whether the overpayment was properly created.  


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is a Veteran who had active service from March 2000 to May 2007.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 decision of the Committee on Waivers and Compromises of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The case was subsequently transferred to the St. Louis, Missouri RO, which currently has jurisdiction of the matter.  In December 2015, the Board remanded the case for further development.    


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, her request for waiver of overpayment is timely.

2.  While the Veteran may be considered at least nominally at fault for creation of the overpayment and while VA was not at fault for its creation, recovery of the underlying debt would constitute undue hardship.  


CONCLUSION OF LAW

Recovery of the overpayment of education benefits would be contrary to the principles of equity and good conscience.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The St. Paul RO's Committee on Waivers and Compromises in June 2013 denied the Veteran's application for waiver of recovery of an overpayment of Chapter 33 (Post-9/11 GI Bill) educational benefits, in the calculated amount of $1,141.43 for tuition and fees, on the basis that her request for waiver was untimely under VA law.  See 38 U.S.C.A. § 5302(a) (West 2014); 38 C.F.R. § 1.963(b)(2).  

That is, it found her May 2013 waiver request was not received within the requisite 180 days from the date of the notification of the indebtedness on November 24, 2011.  The overpayment was created after the Atlanta, Georgia RO in October 2011 terminated her educational benefits for the school term beginning August 15, 2011 and ending September 26, 2011 because her school (Fortis College) notified VA that she had reduced her training from 8 hours to 0 hours on September 16, 2011.  

The total tuition and fees debt created by this reduction was $1,141.43.  

The Veteran requested a waiver of recovery of the debt in May 2013, stating that VA had not sent the letters notifying her about her debt to the correct address and that she withdrew from college due to experiencing a difficult pregnancy.  

On her March 2013 Form 9, she elaborated that she moved to a new address in Georgia on May 24, 2011 and then moved again to Maryland in February 2012.  She noted that she did inform VA via telephone of her change in address at the time of her May 2011 move but that the first notice she received of the outstanding debt was not until May 2012 when she was informed via telephone that she had an outstanding debt with VA.  She subsequently called VA to clarify the nature of the debt but was not informed at that time of her appeal rights, including the time limit for filing a request for waiver.  She also noted that her address was not properly updated in the VA system until May 17, 2013 and that it was not until just after this that she actually received the notice of indebtedness.  She then promptly sent VA her waiver request, which was received on May 30, 2013.    

Regarding the reason for her withdrawal from school in September 2011, the Veteran has explained that she discovered she was pregnant in May 2011 but that her pregnancy subsequently became "difficult" and that some of her teachers allowed her to leave class a little early due to fatigue, discomfort, constant nausea, and vomiting but that ultimately she was not able to complete the school term.  (Also in that statement, she indicated that her 2012 tax refund was "intercepted" for his education debt.)  

A March 2014 substantive appeal statement also referred to her withdrawal due to complications with her pregnancy.  On the substantive appeal, she gave the address of her obstetrician at the time.  

In the December 2015 remand, the Board instructed the RO to provide the Veteran with an opportunity to provide documentation regarding her pregnancy complications or "illness", which resulted in her withdraw from classes, noting that the Veteran's essential contention that this illness constituted a mitigating circumstance was pertinent to her waiver claim, along with being pertinent to the threshold question of whether the underlying overpayment was validly created.  The Board also asked the RO to adjudicate the matter of the validity of the debt, taking into account whether mitigating circumstances existed.   In response, the RO performed adjudication of the validity question in an April 2016 supplemental statement of the case.  

In this document, the RO noted that it had found that the Veteran had experienced mitigating circumstances and as a result, the Veteran's full tuition payment of $1757.50 and full fees of $240 were mitigated, creating a valid overpayment in the lesser amount of $1141.43.  In support of this finding, the RO cited 38 C.F.R. § 21.9695, which indicates that an individual who does not complete one or more courses in a certified period of enrollment but who substantiates mitigating circumstances will not be charged an overpayment for the educational costs for the time frame within the certified period during which the appellant was attending the courses but will be charged for the period of non-attendance.  Based on review of both 38 C.F.R. § 21.9635(c)(1) and 38 C.F.R. § 21.9695(b)(4)(ii)(A), the Board agrees with the RO's analysis and finds that the overpayment was properly created.  Id.     

Turning to the question of waiver, generally, a waiver request shall only be considered if made within 180 days following the date of notice of the indebtedness. The 180-day period may be extended if the individual requesting waiver demonstrates that, as a result of an error by VA or the postal authorities, or due to other circumstances beyond the debtor's control, that there was a delay in such individual's receipt of the notification of indebtedness beyond the time customarily required for mailing.  If the requester does substantiate that there was such a delay in the receipt of the notice of indebtedness, the 180-day period shall be computed from the date of the requestor's actual receipt of the notice of indebtedness.  See 38 C.F.R. § 1.963(b); 38 U.S.C.A. § 5302(a).   

In this case, the Board does not find a sufficient basis in the record for finding the Veteran's account of the delay in her receiving the notice of indebtedness (summarized above) not credible.  Accordingly, resolving reasonable doubt in her favor, the Board will conclude that the notice was not received until May 2013, making her subsequent request for waiver timely.  38 C.F.R. §§ 1.963(b), 3.102.

Regarding the merits of the waiver claim, the Veteran may be considered nominally at fault for creation of the overpayment as payment of educational benefits was rendered for a time frame in which she did not attend school and it does not appear that she immediately notified VA of her withdrawal from school.  Also, VA does not appear to bear any fault in the creation of the debt.  However, the evidence tends to indicate that the Veteran receives only minimal income, along with food stamps.  Consequently, the repayment of the debt constitutes an undue hardship.  Additionally, unjust enrichment of the Veteran is not a strong factor in this case, as she was not able to complete or receive credit for the August to September 2011 courses paid for by VA.  Accordingly, on the basis of undue hardship, waiver of the overpayment is warranted.  38 C.F.R. § 1.965 (2013).

ORDER

Waiver of recovery of an overpayment of Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) educational assistance benefits payments in the amount of $1,141.43 for tuition and fees is granted subject to the regulations governing the payment of monetary awards.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


